Citation Nr: 1209204	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-17 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a nasal disability.  

2.  Entitlement to an increased initial rating for generalized anxiety disorder with panic attacks, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that in March 2009, the Veteran also perfected an appeal for the issues of entitlement to increased initial ratings for asthma, a left shoulder disability, and pes planus.  However, in an August 2010 statement, the Veteran indicated that he only wished to continue the appeals for the issues of entitlement to service connection for a nasal disability and entitlement to an increased initial rating for anxiety disorder.  Therefore, the issues of entitlement to service connection for a nasal disability and entitlement to an increased initial rating for anxiety disorder are the only issues that are before the Board at this time.  

The Virtual VA paperless claims processing system was utilized in this case.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

For reasons explained below, the issue of entitlement to service connection for a nasal disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  For the period prior to December 16, 2009, the competent evidence of record demonstrates that the Veteran's symptoms of generalized anxiety disorder with panic attacks resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, with no treatment or medication necessary and a Global Assessment of Functioning score of 78.

2.  For the period beginning December 16, 2009, the Veteran's generalized anxiety disorder with panic attacks is manifested by panic attacks once a week, chronic anxiety, and sleep impairment; occupational and social impairment with reduced reliability and productivity has not been shown. 


CONCLUSIONS OF LAW

1.  For the period prior to December 16, 2009, the criteria for an initial disability rating in excess of 10 percent for generalized anxiety disorder with panic attacks have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2011). 

2.  Beginning December 16, 2009 the criteria for an initial disability rating in excess of 10 percent for generalized anxiety disorder with panic attacks have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in July 2010.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In the September 2007 rating decision on appeal, the RO granted service connection for generalized anxiety disorder with panic attacks effective September 21, 2007, and assigned a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9400. 

Under Diagnostic Code 9400, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2011). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  

At a June 2007 VA examination, the Veteran reported experiencing recurrent episodes of anxiety or panic, especially in crowds, that lasted 30 to 60 minutes at a time and were associated with fast heart rate, sweating, and a feeling of impending doom.  He stated that he would usually try to remove himself from such situations.  He indicated that these episodes had occurred several times a week in the past but that they were now currently occurring once every two months.  The Veteran was unable to identify specific precipitating events or factors other than being exposed to crowds.  He maintained that he had occasional recurrent recollections of being in the combat zone but that he had not had recurrent dreams or thoughts that interfered with his daily functioning.  

Examination revealed that the Veteran was a reliable historian and oriented to person, place, and time.  He had appropriate appearance, hygiene, and behavior.  His mood and affect were normal without pressured speech, crying, or grandiosity.  He also had normal communication and speech and had sustained concentration.  He did not report any suspiciousness, delusions, hallucinations, obsessional rituals, abnormality of thought process, impaired judgment, difficulty with abstract thinking, problems with memory, or suicidal or homicidal thoughts.  The examiner diagnosed the Veteran with generalized anxiety disorder with panic attacks, noting that drugs and alcohol were not identified as a problem.  The Veteran's GAF score was found to have been 80 within the past year and 78 at present.  The examiner noted that the Veteran was not reporting difficulties in performing activities of daily living and was not participating in treatment for his condition at the present time.  The Veteran's symptoms were found to be mild or transient and not requiring continuous treatment.  They were not severe enough to interfere with social or occupational functioning.  The examiner also reported that the Veteran had been able to participate in daily activities and was maintaining relationships with others and living with his wife.  The Veteran was found to be able to understand and follow commands and not representing dangerousness to self or others.  

At a December 16, 2009 VA examination, the Veteran reported that he had panic attacks that occurred about once a week and lasted 15 to 60 minutes.  He described them as discrete episodes of intense anxiety with shortness of breath, pounding and increased heart rate, lightheadedness, and a feeling like he was going to have a heart attack or die.  He stated that there was no known aggravant and that the episodes were relieved by withdrawing and getting quiet.  He indicated that he had sleep disturbances of interrupted sleep every night.  His appetite, concentration, and temper were described as "okay" while his interests and energy were described as "all right."  He denied being sad or crying, but maintained that he was always anxious.  He was noted to not have had any suicide attempts or agoraphobia.  Regarding social activities, the Veteran was noted to be able to dress and feed himself as well as attend to his own toilet needs.  He lived with his family, had friends, and did chores around the house.  He liked to play golf and go fishing but was noted to not be able to golf as much due to shoulder problems.  He also attended church.  

Examination revealed that the Veteran was an alert, cooperative, soft-spoken young man who was casually and neatly dressed.  He answered the questions and volunteered information.  There were no lucid dissociations, flight of ideas, bizarre motor movements, tics, homicidal or suicidal ideation or intent, impairment of thought processes or communication, delusions, hallucinations, ideas of reference, or suspiciousness.  His mood was calm, and his affect was appropriate.  He was oriented in three spheres, and he had adequate memory, insight, judgment, and intellectual capacity.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, and panic disorder without agoraphobia.  He assigned a GAF score of 56.  The examiner found that the Veteran had moderate and persistent symptoms of panic disorder with no remissions.  He noted that the Veteran was working full-time but that he was anxious and stayed somewhat to himself.  He had friends, attended church, and had interests.  He took medication with no relief.  The examiner indicated that the Veteran's symptoms resulted in some impairment of social functioning.  

Post-service VA medical records show that the Veteran provided a history of panic attacks with palpitations and left hand numbness during a new patient visit in October 2007.  A depression screen at that time was negative.  The assessment was that panic attacks with palpitations and left hand numbness had been evaluated and the evaluation was negative.  In March 2009 he underwent a sleep study for complaints of insufficient sleep, snoring, and witnessed apnea.  The Veteran reported that pain interrupts sleep every night.  The sleep study did not reveal sleep apnea, and insomnia was diagnosed.  It was recommended that to reduce snoring, the Veteran should lose weight, avoid alcohol and sedatives and avoid sleeping in the supine position.  It was also noted that optimization of pain control at night should improve sleep quality.  A June 2010 treatment note indicated that the Veteran had no suicidal or homicidal ideation.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for the period prior to December 16, 2009, the Veteran's generalized anxiety disorder with panic attacks is appropriately evaluated as 10 percent disabling.  As outlined above, the Veteran maintained good social interactions with family members and friends, attended church, and had interests.  While insomnia was noted in March 2009, the complaints surrounding the diagnosis were snoring and pain interrupting sleep.  Moreover, while the Veteran reported experiencing panic attacks, during this period such were noted to occur only once every 2 months and only lasted for 30 to 60 minutes.  The GAF score during this period was 78.  The Board finds that the symptomatology during this time period does not more nearly approximate the criteria for a higher rating.  He has been employed full time and was still able to maintain effective relationships.  The VA examiner noted the symptoms were mild or transient and did not interfere with occupational and social functioning.  Accordingly, the 10 percent rating assigned for the period prior to December 16, 2009 adequately addresses his symptoms.  

For the period beginning December 16, 2009, the Board finds the Veteran's psychiatric symptoms more nearly approximate the criteria for a 30 percent rating.  On the December 16, 2009 examination, the Veteran reported that he has a panic attack once a week, has sleep disturbance, and is anxious.  The examiner described his symptoms as being moderate and persistent, and a GAF score of 56 was assigned.  Accordingly, a 30 percent rating is warranted.  

However, an even higher rating is not warranted.  The December 2009 examination revealed the Veteran was fully oriented, had a calm mood, appropriate affect, no memory impairments, no depression or crying spells, adequate impulse control, was neatly dressed, had appropriate behavior, adequate insight and judgment, no impairment of thought processes or communication, and no hallucinations, delusions, or homicidal or suicidal ideation.  The Veteran works full-time, has friends, has recreational and leisure pursuits, and is close to his family.  In sum, occupational and social impairment with reduced reliability and productivity has not been shown and a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2011). 

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his anxiety disorder.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluation assigned prior to December 16, 2009 and by the 30 percent evaluation assigned from that date.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2011); see also Fenderson, supra. 

The Board has also considered whether the Veteran's generalized anxiety disorder with panic attacks presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent prior to December 16, 2009 and in excess of 30 percent thereafter for generalized anxiety disorder with panic attacks, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for generalized anxiety disorder with panic attacks is denied.  

REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a nasal disability.  

Service treatment records dated from February 2001 to May 2007 reveal that the Veteran received periodic treatment for difficulty breathing, sinusitis, allergic rhinitis, deviated nasal septum, and hypertrophied nasal turbinate.  A June 2007 treatment report indicates that the Veteran underwent a septoplasty/turbinoplasty.  At a June 2007 VA examination, the examiner noted that since the Veteran's turbinoplasty and septoplasty, he had no significant functional impairment apart from breathing difficulty, which he had had before his operation.  An x-ray of the complete nasal bones showed an old healed fracture in the mid portion of the superior nasal spine, but no acute pathology was demonstrated.  The examiner diagnosed the Veteran with status post surgical procedures to nose, and found that no residual pathology, complications, or disfigurement were identified.  At a December 2009 VA examination, the Veteran was diagnosed with post nasal septoplasty with trimming of inferior nasal turbinates with no residual.  There was also no acute or chronic sinusitis found.  However, VA and private medical records dated from June 2010 to August 2010 reflect that the Veteran received treatment for sinusitis, allergic rhinitis, and hypertrophy of nasal turbinates.  

Given the evidence outlined above for a nasal disability, the Veteran should now be afforded a VA nasal examination with medical opinion as to whether his current sinusitis/rhinitis arose during service or is otherwise related to any incident of service, including treatment for sinusitis therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for sinusitis/rhinitis or any nasal disability at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.     

In addition, obtain all relevant ongoing VA treatment records dating since July 2010 from the VA Medical Center in Fayetteville, North Carolina.  
 
2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA nasal examination to obtain a medical opinion from a physician as to whether any current nasal disability, including sinusitis/rhinitis is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current nasal disability arose during service or is otherwise related to any incident of service, including treatment for sinusitis/allergic rhinitis and the nasal surgery therein.  The medical rationale for all opinions expressed should be provided. 

3.  After any additional development deemed necessary based on the information received as a result of the above development has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


